CRAWLEY, Judge,
concurring in part and concurring in the result.
I concur with the court’s holding that the trial court did not err by refusing to *269bar Wilson and Sisco from asserting the defense of forgery in their motion for a summary judgment. I also concur with the holding that Sherman has no cause to complain of the trial court’s entry in Sherman’s favor of a judgment on the pleadings in the underlying action for breach of contract. This court’s further discussion of the trial court’s refusal to enforce the settlement agreement is, therefore, unnecessary.